                 IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :         SUPERSEDING
                                           :
                v.                         :        1:19CR54-1
                                           :
STEVE BRANTLEY SPENCE                      :


           GOVERNMENT’S REQUESTED VOIR DIRE QUESTIONS

      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and requests the Court make the following inquiries of potential jurors during

jury selection, in addition to its normal and customary questions:

      1.      It is anticipated that evidence in this trial will relate to an

allegation of domestic violence. Have you, or has anyone in your immediate

family or a close friend, had any experience(s) with domestic violence, or do

you have such strong feelings about domestic violence that it would prohibit

you from serving as a fair and impartial juror in this case?

      2.      It is anticipated that evidence in this trial will relate to allegations

of gun violence. Have you, or has anyone in your immediate family or a close

friend, had any experience(s) with gun violence, or do you have such strong

feelings about gun violence that it would prohibit you from serving as a fair

and impartial juror in this case?




           Case 1:19-cr-00054-UA Document 33 Filed 07/16/20 Page 1 of 4
      3.      It is anticipated that evidence in this trial will relate to

disagreements and conflict concerning child custody and visitation. Have you,

or has anyone in your immediate family or a close friend, had any experience(s)

with disagreements and conflict concerning child custody and visitation, or do

you have such strong feelings about child custody and visitation issues that it

would prohibit you from serving as a fair and impartial juror in this case?

      4.      Have you, or has anyone in your immediate family, ever owned any

type of firearm? If so, what types of firearms do you or your immediate family

own, and for what purposes did you or your immediate family initially acquire

them (if you know)?

      5.      Do you belong to any organizations which either support or oppose

gun control? Would such membership prohibit you from serving as a fair and

impartial juror in this case?

      6.      Have you heard or read anything about this case from any source

whatsoever? If so, have you formed any impression or opinion about the merits

of the case? Would this impression or opinion prevent you from serving as a

fair and impartial juror in this case?

      7.      There may be a mental health defense raised in the present case.

Have you, or has anyone in your immediate family or a close friend, had any

type of mental health training or have experience in the mental health field?
                                         2




           Case 1:19-cr-00054-UA Document 33 Filed 07/16/20 Page 2 of 4
Would any such training or experience prohibit you from serving as a fair and

impartial juror in this case?

      8.      Have you, or has anyone in your immediate family or a close friend,

suffered from mental health issues on a personal basis? Would these

experiences prohibit you from serving as a fair and impartial juror in this case?

      This the 16th day of July, 2020.

                                             Respectfully submitted,

                                             MATTHEW G.T. MARTIN
                                             United States Attorney


                                             /S/ VERONICA L. EDMISTEN
                                             Assistant United States Attorney
                                             NCSB #31500
                                             United States Attorney’s Office
                                             Middle District of North Carolina
                                             101 S. Edgeworth St., Fourth Floor
                                             Greensboro, NC 27401
                                             Phone: 336/333-5351


                                             /S/ CLIFTON T. BARRETT
                                             Assistant United States Attorney
                                             NCSB #12858
                                             United States Attorney's Office
                                             Middle District of North Carolina
                                             101 S. Edgeworth St., Fourth Floor
                                             Greensboro, NC 27401
                                             Phone: 336/333-5351




                                         3




           Case 1:19-cr-00054-UA Document 33 Filed 07/16/20 Page 3 of 4
              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :        SUPERSEDING
                                      :
             v.                       :        1:19CR54-1
                                      :
STEVE BRANTLEY SPENCE                 :


                       CERTIFICATE OF SERVICE

     I hereby certify that on July 16, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system to notify:

     Greg Davis, Assistant Federal Public Defender.

                                          Respectfully submitted,

                                          MATTHEW G.T. MARTIN
                                          United States Attorney


                                          /S/ CLIFTON T. BARRETT
                                          Assistant United States Attorney
                                          NCSB #12858
                                          United States Attorney's Office
                                          Middle District of North Carolina
                                          101 S. Edgeworth St., Fourth Floor
                                          Greensboro, NC 27401
                                          Phone: 336/333-5351




                                      4




        Case 1:19-cr-00054-UA Document 33 Filed 07/16/20 Page 4 of 4
